Citation Nr: 1511537	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  11-01 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial compensable rating for bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to July 1995.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a June 2010 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, granted service connection for a bipolar disorder and assigned a noncompensable evaluation, effective May 29, 2008.  The Veteran perfected a timely appeal as to the noncompensable rating assigned to his bipolar disorder by that decision.  

On September 21, 2011, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing is of record.  This matter was remanded in August 2012 for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

This matter was remanded in August 2012 for the RO to afford the Veteran a VA examination and obtain medical evidence as to the severity of the service-connected bipolar disorder.  He was afforded a VA examination in October 2012.  However, the Board finds that the VA medical opinion is inadequate.  The VA examiner opined that the Veteran's bipolar disorder was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  However, the examination findings are at odds with this assessment and show that the bipolar disorder may cause more than occasional or intermittent occupational impairment.  The VA examiner indicated that the Veteran had a flattened affect, disturbances in mood and motivation, depressed mood, anxiety, obsessional rituals with interfere with routine behavior, and neglect of personal appearance and hygiene.  The Veteran was found to be not competent to handle his financial affairs.  The VA examiner described the bipolar disorder and its symptoms as severe and significant.  However, the Global Assessment of Functioning (GAF) score assigned to the bipolar disorder was 55.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  

In a September 2012 statement, the Veteran's treating VA physician in the mental health clinic indicated that the Veteran's bipolar disorder was so severe that the Veteran would be unable to continue in his employment.  The GAF score assigned to the bipolar disorder was 50.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.  The Board notes that it is not clear at this time if the Veteran is still employed.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, the Veteran should be afforded a VA psychiatric examination, and the VA examiner should provide a VA medical opinion that addresses the level of impairment caused by the service-connected bipolar disorder based upon all current symptoms for the period of the appeal in terms of the rating criteria.  
The Board notes that service connection for bipolar disorder was granted in June 2010 on the basis of aggravation (permanent worsening) of the bipolar disorder due to the service-connected knee disabilities.  The Board notes that service connection for the left and right knee disabilities was granted effective July 11, 1995 and that service connection for bipolar disorder was granted effective May 29, 2008.  The Board finds that the VA examiner should provide a medical opinion as to the level of severity of the bipolar disorder prior to and after aggravation of the bipolar disorder by the service-connected knee disabilities.  This information is needed to properly rate the service-connected bipolar disorder.  See 38 C.F.R. § 3.310 (2014).  

The AOJ should appropriately contact the Veteran and request that he provide sufficient information as to whether he is currently employed.  The AOJ should also obtain VA treatment records for treatment of the bipolar disorder dated from June 2012 to present.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide sufficient information as to whether he is currently employed. 

2.  Obtain any pertinent VA treatment records showing treatment of the bipolar disorder dated from June 2012 to present.

3.  Then, schedule the Veteran for a VA psychiatric examination to determine the severity of the service-connected bipolar disorder for the entire period of the appeal (from May 29, 2008).  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination. 

The examiner should identify all symptoms due to the bipolar disorder that affect the Veteran's level of social and occupational adaptability.  The examiner should provide a GAF score based on the service-connected bipolar disorder for the entire appeal period. 

The VA examiner should provide a medical opinion as to the level of severity of the bipolar disorder prior to the aggravation of the bipolar disorder by the service-connected knee disabilities and the level of severity of the bipolar disorder after aggravation by the service-connected knee disabilities.    

The examiner should indicate the level of the severity of the bipolar disorder as follows:  occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with routine behavior, self-care, and conversation normal; or reduced reliability and productivity; difficulty in establishing effective work and social relationships-or occupational and social impairment with deficiencies in most areas, including work, school, family relations, judgment, thinking, or mood; or total occupational and social impairment. 

Any opinions expressed by the examiner must be accompanied by a complete rationale. 

4.  After completing all indicated development, readjudicate the claim on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

